Citation Nr: 1014388	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for epilepsy, grand mal.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1943 to April 
1946 and from December 1950 to January 1956. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.   

The Veteran requested a hearing before the Board on his 
substantive appeal, VA Form 9, in April 2008.  Subsequently, 
the Veteran withdrew his request for a hearing later that 
month.  

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2009) and 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

The Veteran's seizure disorder has been manifested by a 
confirmed diagnosis of epilepsy with a history of seizures; 
the evidence does not demonstrate at least one major seizure 
in the last two years or at least two minor seizures in the 
last six months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for seizure 
disorder, grand mal, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8910 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a February 2007 letter, the RO provided information as to 
what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect 
to the duty to notify.

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained both service treatment records and 
private treatment records, afforded the Veteran an 
examination, obtained medical opinions as to the etiology of 
his disability, and assisted the Veteran in obtaining 
evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that his epilepsy is more severe than 
currently rated.  Disability evaluations are determined by 
the application of a schedule of ratings, which are based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the Veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Throughout the rating period on appeal, the Veteran's seizure 
disorder has been evaluated percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910. 

Diagnostic Code 8910 is the code used to rate epilepsy, grand 
mal, and Diagnostic Code 8911 is the code used to evaluate 
epilepsy, petit mal.  Both are evaluated under the general 
rating formula for minor seizures.  Under such formula, a 10 
percent rating is assigned when there is a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent rating is assigned when there has been at least one 
major seizure in the last two years or at least two minor 
seizures in the last six months.  

Note (1):  A major seizure is characterized by generalized 
tonic-clonic convulsion with unconsciousness.  Note (2):  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

Further, under 38 C.F.R. § 4.121, regarding the 
identification of epilepsy, to warrant a rating, the seizures 
must be witnessed or verified at some time by a physician, 
and regarding the frequency of epileptiform attacks, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted. It is also provided that the frequency of seizures 
should be ascertained under the ordinary conditions of life 
while not hospitalized.

As indicated above, the Veteran is currently rated under 38 
C.F.R. § 4.124a, Diagnostic Codes 8910-8911.  In determining 
whether the next higher 20 percent rating is warranted, the 
pertinent evidence of record has been reviewed and a 
discussion of such evidence follows.  

In VA outpatient treatment records dated in August 2005 and 
October 2007, the Veteran denied experiencing symptoms of 
headaches, dizziness, convulsions, memory loss, paralysis, or 
loss of consciousness.  

In an August 2007 private treatment record, Dr. M.S. reported 
that the Veteran has been under his care since 1986.  Dr. 
M.S. further reported that the Veteran currently suffered 
from headaches, tremor, loss of balance, and was limited to 
household ambulation with a walker.  He indicated that these 
issues have been worked up and a cerebral etiology had been 
confirmed.  

In October 2007, the Veteran underwent a VA examination.  At 
the time, he reported that he was diagnosed with epilepsy, 
grand mal in 1956.  The Veteran reported major seizures as 
well as minor seizures.  He indicated that a typical seizure 
included dizziness, which caused him to fall.  He indicated 
that the attack occurred by itself and is alleviated by the 
medication Dilantin.  The Veteran asserted that over the past 
two years he had not experienced any attacks, and he denied 
keeping an attack diary.  The Veteran indicated that his 
epileptic disorder did not cause pain.  He denied current 
treatment and indicated that he did not have any limitations 
due to his condition.  

On neurological examination of the upper extremities, the 
Veteran's motor function was within normal limits.  His 
sensory function was also within normal limits.  His right 
upper extremity reflexes revealed bicep jerk 1+ and tricep 
jerk 1+.  The left upper extremity reflexes revealed biceps 
jerk 1+ and triceps jerk 1+.  Neurological examination of the 
Veteran's lower extremities revealed normal motor and sensory 
function.  The right lower extremity reflexes revealed knee 
jerk absent and ankle jerk absent.  The left lower extremity 
reflexes revealed knee jerk 1+ and the ankle jerk was absent.  

Also at the October 2007 VA examination, the Veteran reported 
episodes of dizziness lasting for a few seconds and occuring 
three to four times per month.  However, the examiner noted 
that the Veteran had not taken the medication Dilantin in 
more than ten years.  While the Veteran provided a history of 
grand mal seizure disorder, he had been free of grand mal 
seizure for over ten years.  The examiner concluded that the 
VA established diagnosis of epilepsy, grand mal condition, 
had resolved and that the Veteran did not have a current 
seizure disorder.  

Based on the foregoing medical evidence and statements, the 
record does not show the Veteran's seizure disorder was 
manifested by symptomatology that more nearly approximates 
the criteria for the next higher 20 percent rating under 
Diagnostic Code 8910 or Diagnostic Code 8911.  In this 
regard, while the Board acknowledges that in August 2007, the 
Veteran's private physician reported that the Veteran 
currently suffered from loss of balance, there is no evidence 
showing that the Veteran averages at least one major seizure 
every two years or at least two minor seizures in the last 
six months.  Indeed, during the October 2007 VA examination, 
the Veteran reported that he had not experienced a seizure 
attack in the past two years.  

The Board has also considered other potentially applicable 
diagnostic codes; specifically Diagnostic Code 8100, 
addressing code for migraine headaches and Diagnostic Code 
6205, the code for Meniere's syndrome.  Regarding migraine 
headaches, the Board notes, that while the August 2007 
private treatment report indicated that the Veteran currently 
experiences headaches, the evidence of record does not 
demonstrate that the Veteran experiences prostrating attacks 
occurring on an average once a month over the last several 
months, which is necessary in order for the Veteran to 
warrant the next higher 30 percent rating under 38 C.F.R 
§ 4.124a, Diagnostic Code 8100.  Regarding Meniere's 
syndrome, the Board notes that the Veteran has not shown a 
hearing loss or vertigo disorder.  Thus he does not warrant a 
compensable rating under 38 C.F.R § 4.87, Diagnostic Code 
6205.  

As the criteria for a 20 percent rating under Diagnostic Code 
8910 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).



Extraschedular Considerations

Comparing the level of severity and symptomatology of the 
service-connected seizure disorder with the rating criteria, 
the Veteran's disability picture is contemplated by the 
Rating Schedule and the assigned rating is adequate and a 
referral for an extraschedular rating under 38 C.F.R. § 
3.321(b) is not warranted. Thun v. Peake, 22 Vet. App. 111 
(2008).



ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


